Dismissed and Memorandum Opinion filed June 3, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00280-CV
____________
 
BATEMAN HART, LTD., Appellant
 
V.
 
GREEN-HOLLOW, LTD., REMAE, INC., HR/AFTON WOODS, INC.
and RENEE McGUIRE, Appellees
 

 
On Appeal from the
333rd District Court
Harris County,
Texas
Trial Court Cause
No. 2008-02665A
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 15, 2010.  On May 24, 2010, appellant
filed an agreed motion to vacate the judgment below and dismiss the appeal
because the case has settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
we order the judgment below vacated, the cause dismissed, and the appeal
dismissed.  See Tex. R. App. P. 43.2.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.